Exhibit 10.2
GENERAL TERMS AND CONDITIONS FOR
PHANTOM UNIT AWARDS UNDER THE
DELEK LOGISTICS GP, LLC 2012 LONG-TERM INCENTIVE PLAN


Unless otherwise provided in a separate agreement between you and Delek
Logistics GP, LLC (the “Company”) the following terms and conditions apply to
your award (the “Award”) of Phantom Units (as defined in the Delek Logistics GP,
LLC 2012 Long-Term Incentive Plan (the “Plan”)):


1.Relationship to Plan / Electronic Delivery. The Award is subject to all of the
terms, conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as otherwise provided herein, capitalized
terms shall have the same meanings ascribed to them under the Plan. The
provisions of the Plan shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. As a
participant in the Plan, you are entitled to receive certain information
regarding the Plan and its operations and such information is available to you
electronically at www.benefitsonline.com. You may receive a paper copy of this
information at no cost to you if you contact the Company by telephone at (615)
771-6701 or by regular United States mail at 7102 Commerce Way, Brentwood,
Tennessee 37027. By accepting this award, you hereby consent to the electronic
delivery of the Plan to you as set forth herein and acknowledge receipt of a
copy of the Plan prior to your acceptance of this award.



2.     Vesting Schedule; Settlement. All vesting is subject to your continuous
service with the Company or its Affiliates through each applicable vesting date.
You shall forfeit the unvested portion of the Phantom Units upon the termination
of your service with the Company or its Affiliates. Upon the occurrence of an
Exchange Transaction, the treatment of the Phantom Units shall be governed by
Section 9 of the Plan. Within 60 calendar days following vesting with respect to
a Phantom Unit, you shall be entitled to receive a Unit. Units will be
evidenced, at the sole option and in the sole discretion of the Committee,
either (i) in book-entry form in your name in the Unit register of the
Partnership maintained by the Partnership’s transfer agent or (ii) a unit
certificate issued in your name. Upon delivery of a Unit in respect of a Phantom
Unit, such Phantom Unit shall cease to be outstanding in your notional account
described in Section 3.



3.     Distribution Equivalent Rights. During the Restricted Period, the Award
of Phantom Units hereunder shall be evidenced by entry in a bookkeeping account
and shall include a tandem Distribution Equivalent Right with respect to the
Phantom Units. Distribution Equivalent Rights shall be paid with respect to all
cash distributions. Pursuant to the Distribution Equivalent Right, cash
distributions paid
 
with respect to Phantom Units shall not be distributed when paid but shall be
distributed to you in cash upon vesting of the related Phantom Unit, subject to
the same terms and conditions as such Phantom Unit. Upon forfeiture of a Phantom
Unit pursuant to this Agreement, the corresponding Distribution Equivalent Right
shall also be forfeited.


4.    Rights as Unitholder; Delivery of Units. Until delivery of Units as
described in Section 2, you shall have no rights as a unitholder as a result of
the grant of Phantom Units hereunder. The Company shall not be obligated to
deliver any Units if counsel to the Company determines that such sale or
delivery would violate any applicable law or any rule or regulations of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Units are listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of Units to comply with any such law,
rule, regulations or agreement.



5.    Assignment of Award. Your rights under this Award and the Plan are
personal; no assignment or transfer of your rights under and interest in this
Award may be made by you other than by will, by beneficiary designation, by the
laws of descent and distribution or by a qualified domestic relations order.



6.    No Service Guaranteed. No provision of this Award shall confer any right
upon you to continued service to the Company or its Affiliates.



7.     Governing Law. These terms shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware.



8.    Section 409A



(a)     The Award is intended to comply with or be exempt from Code Section
409A, and ambiguous provisions hereof, if any, shall be construed and
interpreted in a manner consistent with such intent. No payment, benefit or
consideration shall be substituted for the Award if such action would result in
the imposition of taxes under Code Section 409A. Notwithstanding anything herein
to the contrary, if any Plan provision or provision hereof results in the
imposition of an additional tax under Code Section 409A, that Plan provision or
provisions hereof shall be reformed, to the extent permissible under Code
Section 409A, to avoid imposition of





--------------------------------------------------------------------------------




the additional tax, and no such action shall be deemed to adversely affect your
rights to the Award.



(b)     Notwithstanding anything herein to the contrary, if your are identified
by the Company as a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) on the date on which you have a “separation from service”
(other than due to death) within the meaning of Treasury Regulation §
1.409A-1(h), any Awards payable or settled on account of a separation from
service that are deferred compensation subject to Code Section 409A shall be
paid or settled on the earliest of (i) the first business day following the
expiration of six months from your separation from service, (ii) the date of
your death, or (iii) such earlier date as complies with the requirements of Code
Section 409A.



(c)     For all purposes herein, you shall be considered to have terminated
service with the Company and its Affiliates when you incur a “separation from
service” with the Company within the meaning of Treasury Regulation §
1.409A-1(h).




